                       Case 19-22140            Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                         Desc Main
                                                                  Document     Page 1 of 54

              Fill in this information to identify your case:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                       Middle Name                Last Name

 Debtor 2                  Shannon Rowley Goodwill
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                              Desc Main
                                                               Document     Page 2 of 54

 Debtor 1
 Debtor 2      Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                 Case number (if known)    2:19-bk-22140

     name:                                                              Retain the property and redeem it.                         Yes
                                                                        Retain the property and enter into a Reaffirmation
     Description of                                                        Agreement.
     property                                                           Retain the property and [explain]:
     securing debt:



 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Christopher Todd Goodwill                                              X /s/ Shannon Rowley Goodwill
       Christopher Todd Goodwill                                                      Shannon Rowley Goodwill
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        April 3, 2019                                                  Date      April 3, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140              Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                  Desc Main
                                                                  Document     Page 3 of 54
             Fill in this information to identify your case and this filing:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Shannon Rowley Goodwill
 (Spouse, if filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:           DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140                                                                                                            Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   No
    Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                    $0.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                          Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.        Describe.....
                                        Nightstand(s)
                                        Dresser(s)
                                        Lamp(s) & Accessories                                                                                                $80.00

                                        Bed(s)
                                        Bedding                                                                                                              $10.00



Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3       Filed 04/03/19 Entered 04/03/19 11:53:55                               Desc Main
                                                              Document     Page 4 of 54
 Debtor 1
 Debtor 2       Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                   Case number (if known)     2:19-bk-22140

                                   Sofa
                                   Chair(s)
                                   Entertainment Center
                                   Lamp(s) & Accessories                                                                                                 $80.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Wearing apparel.                                                                                                     $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   Jewelry, Watches & Other Accessories                                                                                  $10.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.    Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                  $380.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                           Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.




Official Form 106A/B                                           Schedule A/B: Property                                                                       page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                    Case 19-22140                            Doc 3              Filed 04/03/19 Entered 04/03/19 11:53:55                                    Desc Main
                                                                                  Document     Page 5 of 54
 Debtor 1
 Debtor 2          Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                                           Case number (if known)   2:19-bk-22140

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.       Savings Account                        Granite Credit Union Account #8300                                         $25.00



                                              17.2.       Checking Account                       Granite Credit Union Account #8300                                         $25.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                              % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                                                 Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.       Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
Official Form 106A/B                                                                     Schedule A/B: Property                                                              page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-22140                      Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                               Desc Main
                                                                      Document     Page 6 of 54
 Debtor 1
 Debtor 2        Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                                      Case number (if known)         2:19-bk-22140

     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                                               Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
    Yes.      Describe each claim.........
                                                        Exemption Claimed as Compensatory Damages from PI
                                                        Claim                                                                                                              unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
    Yes.      Describe each claim.........
                                                        Social Security Disability Claim                                                                                   unknown


35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                   $50.00


Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-22140                         Doc 3            Filed 04/03/19 Entered 04/03/19 11:53:55                                               Desc Main
                                                                            Document     Page 7 of 54
 Debtor 1
 Debtor 2         Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                                                 Case number (if known)   2:19-bk-22140

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                      $0.00
 56. Part 2: Total vehicles, line 5                                                                                  $0.00
 57. Part 3: Total personal and household items, line 15                                                           $380.00
 58. Part 4: Total financial assets, line 36                                                                        $50.00
 59. Part 5: Total business-related property, line 45                                                                $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                       $0.00
 61. Part 7: Total other property not listed, line 54                                             +                  $0.00

 62. Total personal property. Add lines 56 through 61...                                                           $430.00            Copy personal property total               $430.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                            $430.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140            Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                 Desc Main
                                                                  Document     Page 8 of 54
              Fill in this information to identify your case:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Bed(s)                                                                  $10.00                                                UCA § 78B-5-505(1)(a)(viii)(E)
   Bedding
      Line from Schedule A/B: 6.2                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Sofa                                                                 $80.00                                                UCA § 78B-5-506(1)(a)
      Chair(s)
      Entertainment Center                                                                   100% of fair market value, up to
      Lamp(s) & Accessories                                                                   any applicable statutory limit
      Line from Schedule A/B: 6.3

      Wearing apparel.                                                    $200.00                                                UCA § 78B-5-505(1)(a)(viii)(D)
      Line from Schedule A/B: 11.1
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Exemption Claimed as                                            Unknown                                                    UCA § 78B-5-505(1)(a)(x)
      Compensatory Damages from PI
      Claim                                                                                  100% of fair market value, up to
      Line from Schedule A/B: 33.1                                                            any applicable statutory limit


      Social Security Disability Claim                                Unknown                                                    U.S.C. 42 § 407
      Line from Schedule A/B: 34.1
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                              Desc Main
                                                               Document     Page 9 of 54
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B
 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140            Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                 Desc Main
                                                                 Document     Page 10 of 54
 Fill in this information to identify your case:

 Debtor 1
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Shannon Rowley Goodwill
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number             2:19-bk-22140
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140            Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                              Desc Main
                                                                 Document     Page 11 of 54
              Fill in this information to identify your case:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                       Middle Name             Last Name

 Debtor 2                  Shannon Rowley Goodwill
 (Spouse if, filing)       First Name                       Middle Name             Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.




Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140              Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                          Desc Main
                                                                   Document     Page 12 of 54
      Fill in this information to identify your case:

 Debtor 1                   Christopher Todd Goodwill
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Shannon Rowley Goodwill
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim           Priority             Nonpriority
                                                                                                                                             amount               amount
 2.1          Internal Revenue Service                             Last 4 digits of account number                                   $0.00               $0.00                  $0.00
              Priority Creditor's Name
              PO Box 7346                                          When was the debt incurred?
              Centralized Insolvency Operation
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G4173
                  Case 19-22140                   Doc 3          Filed 04/03/19 Entered 04/03/19 11:53:55                                           Desc Main
                                                                  Document     Page 13 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                          Case number (if known)           2:19-bk-22140

 2.2        Utah State Tax Commission                             Last 4 digits of account number                                  $0.00                 $0.00                 $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?
            210 North 1950 West Attn
            Bankruptcy Unit
            Salt Lake City, UT 84134
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes
 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        1st Choice Money Center                                  Last 4 digits of account number                                                                       $400.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            1377 W 9000 S
            West Jordan, UT 84088-9200
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 14 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.2      BAC Home Loans Servicing                              Last 4 digits of account number       7346                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1800 Tapo Canyon Rd
          Simi Valley, CA 93063-6712
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.3      Bank of America                                       Last 4 digits of account number       7346                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 982235
          El Paso, TX 79998-2235
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.4      Bonded Adjustment Bureau                              Last 4 digits of account number       0054                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 709751
          Sandy, UT 84070-9751
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 15 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.5      Bonneville Billing & Collection                       Last 4 digits of account number       5427                                               $51.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6026 Fashion Point Dr
          Ogden, UT 84403-4851
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.6      Bonneville Collections                                Last 4 digits of account number       iple                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6026 Fashion Point Dr
          Ogden, UT 84403-4851
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

          Brody J Hart, DDS & James W Hart
 4.7      DDS                                                   Last 4 digits of account number       7462                                              $191.12
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          9269 S Redwood Rd
          West Jordan, UT 84088-6572
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 16 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.8      Capital One                                           Last 4 digits of account number       iple                                              $815.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 30281
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.9      carfinance.com                                        Last 4 digits of account number       9752                                             $2,172.09
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           05/22/2015
          PO Box 660057
          Dallas, TX 75266-0057
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10     Cash Centrak of Utah, LLC                             Last 4 digits of account number       2486                                              $504.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          84 E 2400 N
          North Logan, UT 84341-2902
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 17 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.11     chase/circuitcity                                     Last 4 digits of account number       5419                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.12     Check into Cash of Utah, Inc.                         Last 4 digits of account number                                                         $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1823 W 9000 S
          West Jordan, UT 84088-6504
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.13     Check N Go                                            Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          8035 W 3500 S
          Magna, UT 84044-2218
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 18 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.14     Check Smart                                           Last 4 digits of account number                                                         $400.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3815 W 5400 S
          Taylorsville, UT 84129-3548
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.15     Chek Line Inc.                                        Last 4 digits of account number                                                         $588.10
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3762 W 5400 S
          Salt Lake City, UT 84129-3574
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.16     Concentra Urgent Car                                  Last 4 digits of account number       7642                                               $35.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1735 S Redwood Rd Ste 115
          Salt Lake City, UT 84104-5107
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 19 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.17     Cyprus Credit Unio                                    Last 4 digits of account number       iple                                              $383.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 326
          Magna, UT 84044-0326
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.18     Discover Financial Services                           Last 4 digits of account number       7014                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 15316
          Willmington, DE 19850-5316
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.19     Energy Experts                                        Last 4 digits of account number                                                         $387.74
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 160293
          Clearfield, UT 84016-0293
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 20 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.20     Epic Emerg Phys Integrated                            Last 4 digits of account number       iple                                             $2,764.25
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 96398
          Oklahoma, OK 73143-6398
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.21     Express Recovery Services                             Last 4 digits of account number       4991                                                $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 26415
          Salt Lake City, UT 84126-0415
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Judgment account opened 9/22/2010


 4.22     Express Recovery Services                             Last 4 digits of account number       8629                                              $793.74
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 26415
          Salt Lake City, UT 84126-0415
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Judgment account opened 1/13/2016




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 21 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.23     Ez Loan Services                                      Last 4 digits of account number       5264                                             $1,025.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          811 N Main St
          Logan, UT 84321-3228
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.24     First Investors                                       Last 4 digits of account number       4948                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5757 Woodway Dr Ste 400
          Houston, TX 77057-1520
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.25     Granger Medical Clinic                                Last 4 digits of account number       iple                                              $469.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          Po Box 70658
          Salt Lake City, UT 84170-0658
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 22 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.26     Iasis Healthcare                                      Last 4 digits of account number       0023                                              $150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          117 Seaboard Ln Bldg E
          Franklin, TN 37067-2855
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.27     Intermountain Health Care                             Last 4 digits of account number       iple                                             $5,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 410400
          Salt Lake City, UT 84141
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.28     Intermountain Neurology                               Last 4 digits of account number       0393                                               $60.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9519
          Ogden, UT 84409-0519
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 23 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

          Interventional Spine & Pain
 4.29     Management                                            Last 4 digits of account number       485                                               $206.88
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          274 N Main St
          Logan, UT 84321-3915
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.30     Jordan Valley Hospital                                Last 4 digits of account number       iple                                              $150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 27023
          Salt Lake City, UT 84127-0023
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.31     Justin P. Parkinson                                   Last 4 digits of account number                                                         $200.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3725 W 4100 S
          Salt Lake City, UT 84120-5530
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 24 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.32     Mobiloans                                             Last 4 digits of account number       3290                                             $1,415.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1409
          Marksville, LA 71351-1409
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.33     Money Key                                             Last 4 digits of account number       7895                                              $375.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3422 Old Capitol Trl
          Wilmington, DE 19808-6124
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.34     Money Tree Finance                                    Last 4 digits of account number                                                         $350.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          26 W 7200 S
          Midvale, UT 84047-3723
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 25 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.35     Morgan Jewelers                                       Last 4 digits of account number       1389                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 45820
          Salt Lake City, UT 84145-0820
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.36     Mountain Loan Centers Inc.                            Last 4 digits of account number       0373                                             $2,315.52
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          245 N University Ave
          Provo, UT 84601-2836
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.37     Mountain Medical                                      Last 4 digits of account number       iple                                              $132.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5444 S Green St
          Murray, UT 84123-5632
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 26 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.38     Mountain Medical Physicians                           Last 4 digits of account number       iple                                               $78.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1160 E 3900 S Ste G300
          Salt Lake City, UT 84124
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.39     Mountain West Anesthesia LLC                          Last 4 digits of account number       iple                                             $1,137.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 3570
          Salt Lake City, UT 84110
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.40     Mr Money                                              Last 4 digits of account number       0181                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3078 W 7800 S
          West Jordan, UT 84088-3707
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Judgment account opened 3/17/2010




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 27 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.41     Mr. Money                                             Last 4 digits of account number       0494                                             $1,019.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3078 W 7800 S
          West Jordan, UT 84088-3707
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.42     Orrenzo B Snyder, MD                                  Last 4 digits of account number                                                          $75.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3725 W 4100 S
          West Valley City, UT 84120-5530
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.43     Penguin Insulation                                    Last 4 digits of account number                                                         $306.63
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 160366
          Clearfield, UT 84016-0366
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 28 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.44     Progressive Leasing                                   Last 4 digits of account number       1876                                              $410.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          256 W Data Dr
          Draper, UT 84020-2315
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.45     Qc Finance                                            Last 4 digits of account number                                                         $700.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          10482 S Redwood Rd
          South Jordan, UT 84095-8501
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.46     RC Willey Home Furnishings                            Last 4 digits of account number       167                                                  $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2301 S 300 W
          Salt Lake City, UT 84115
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 29 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.47     Riverton Hospital                                     Last 4 digits of account number       iple                                              $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3741 W 12600 S
          Riverton, UT 84065-7215
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.48     Santander Consumer USA                                Last 4 digits of account number       5040                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5201 Rufe Snow Dr
          North Richland Hills, TX
          76180-6036
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.49     SAWCHUK MD TERRY C                                    Last 4 digits of account number       7946                                              $177.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5770 S 250 E Ste 135
          Salt Lake City, UT 84107-8241
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 30 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.50     SMH Radiology Department                              Last 4 digits of account number       iple                                                 $7.70
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1200 E 3900 S
          Salt Lake City, UT 84124-1300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.51     Speedy Cash                                           Last 4 digits of account number       5366                                              $460.46
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 101928
          Birmingham, AL 35210-6928
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.52     Syncb/JC Penny                                        Last 4 digits of account number       8774                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 965007
          Orlando, FL 32896-5007
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 31 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.53     Syncb/phillips 66                                     Last 4 digits of account number       0198                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 965004
          Orlando, FL 32896-5004
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.54     Unknown Plaintiff                                     Last 4 digits of account number       9456                                              $336.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      TaxLienState account opened 3/21/2011


          Utah Department of Workforce
 4.55     Services                                              Last 4 digits of account number       7061                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 143003
          Salt Lake City, UT 84114-3003
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                              Document     Page 32 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                    Case number (if known)            2:19-bk-22140

 4.56      Utah Imaging Associates Inc                          Last 4 digits of account number       iple                                                     $50.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 1369
           Bountiful, UT 84011
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account


 4.57      Utah Pathology Services Inc                          Last 4 digits of account number       3301                                                    $960.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 30309
           Charleston, SC 29417-0309
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account


 4.58      Western Intermountain Lithotripsy                    Last 4 digits of account number       1777                                                       $0.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 6038
           Logan, UT 84341-6038
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 21 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                               Document     Page 33 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                        Case number (if known)       2:19-bk-22140

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 04810831                                                   Line 4.54 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                            Last 4 digits of account number                    9456
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 3rd District Court-West Jordan                             Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8080 S Redwood Rd Ste 1701                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 West Jordan, UT 84088-4654
                                                            Last 4 digits of account number                    4991
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 3rd District Court-West Jordan                             Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8080 S Redwood Rd Ste 1701                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 West Jordan, UT 84088-4654
                                                            Last 4 digits of account number                    0181
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 3rd District Court/Salt Lake City                          Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 240 E 400 S                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84111
                                                            Last 4 digits of account number                    5427
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 3rd District Court/Salt Lake City                          Line 4.55 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 240 E 400 S                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84111
                                                            Last 4 digits of account number                    7061
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Anthony V. Rippa, LL.B, J.D                                Line 4.43 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 160366                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Clearfield, UT 84016-0366
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Business Revenue Systems, Inc.                             Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 579                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Burlington, IA 52601-0579
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cach LLC                                                   Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4340 S Monaco St Fl 2                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80237-3485
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Edwin B Parry                                              Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 25727                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84125-0727
                                                            Last 4 digits of account number                    8629
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Services                                  Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 26415                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84126-0415
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Services                                  Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 26415                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84126-0415
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                       Desc Main
                                                               Document     Page 34 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                        Case number (if known)       2:19-bk-22140

 Express Recovery Services                                  Line 4.38 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 26415                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84126-0415
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Services                                  Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 26415                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84126-0415
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Svcs                                      Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2790 Decker Lake Dr                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84119-2057
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Svcs                                      Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2790 Decker Lake Dr                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84119-2057
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Svcs                                      Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2790 Decker Lake Dr                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84119-2057
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Express Recovery Svcs                                      Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2790 Decker Lake Dr                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84119-2057
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Financial Data Systems                                     Line 4.57 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Officer/Agent                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 1638 Military Cutoff Rd
 Wilmington, NC 28403-5716
                                                            Last 4 digits of account number                    3301
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 First Financial Investment Fund                            Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 230 Peachtree St NW                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30303-1534
                                                            Last 4 digits of account number                    0023
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Fresh View Solutions                                       Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4340 S Monaco St Ste 400                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80237-3485
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 I C System Inc                                             Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 64378                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164-0378
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ic Systems, Inc                                            Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 444 Highway 96 E                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55127-2557
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                       Desc Main
                                                               Document     Page 35 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                        Case number (if known)       2:19-bk-22140

 Knight Adjustment Bureau                                   Line 4.17 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 404 E 4500 S # A34                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84107
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Meade Recovery                                             Line 4.58 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 834 S 100 W Ste 302                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Logan, UT 84321-5929
                                                            Last 4 digits of account number                    1777
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Meade Recovery                                             Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 834 S 100 W Ste 302                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Logan, UT 84321-5929
                                                            Last 4 digits of account number                    485
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Med Data Systems                                           Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2001 9th Ave Ste 312                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Vero Beach, FL 32960-6413
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Data Systems I                                     Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1374 S Babcock St                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Melbourne, FL 32901-3009
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountainland Collectio                                     Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1280                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 American Fork, UT 84003-6280
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountainland Collectio                                     Line 4.49 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1280                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 American Fork, UT 84003-6280
                                                            Last 4 digits of account number                    7946
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountainland Collections, Inc                              Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 852 E 1050 S                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 American Fork, UT 84003-3798
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountainland Collections, Inc                              Line 4.49 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 852 E 1050 S                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 American Fork, UT 84003-3798
                                                            Last 4 digits of account number                    7946
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 NPRTO West, LLC                                            Line 4.44 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 10619 S Jordan Gtwy Ste 100                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 South Jordan, UT 84095-3974
                                                            Last 4 digits of account number                    1876
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Outsource Receivables                                      Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 372 24th St Ste 300                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Ogden, UT 84401-1438
                                                            Last 4 digits of account number                    iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                               Document     Page 36 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                     Case number (if known)         2:19-bk-22140

 Outsource Receivables                                      Line 4.25 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 372 24th St Ste 300
 Ogden, UT 84401-1438
                                                            Last 4 digits of account number                iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Plaza Services                                             Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 110 Hammond Dr                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30328-4806
                                                            Last 4 digits of account number                7895
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates                              Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 12914                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                            Last 4 digits of account number                iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Solution Sp                                     Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 422 Main St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Natchez, MS 39120-3464
                                                            Last 4 digits of account number                7642
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sca Collections Inc                                        Line 4.57 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 876                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, NC 27835-0876
                                                            Last 4 digits of account number                3301
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Square One Financial/Cach LLC                              Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4340 S Monaco St Fl 2                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80237-3485
                                                            Last 4 digits of account number                iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Steven B Lee, MD                                           Line 4.50 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1200 E 3900 S                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84124-1300
                                                            Last 4 digits of account number                iple
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Stoneleigh Recovery Associates,                            Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1479
 Lombard, IL 60148-8479
                                                            Last 4 digits of account number                0023
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 West Jordan City Justice Court                             Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8080 S Redwood Rd                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 West Jordan, UT 84088-4644
                                                            Last 4 digits of account number                8629
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 West Jordan Justice Court                                  Line 4.41 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8080 S Redwood Rd Ste 1700                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 West Jordan, UT 84088-4648
                                                            Last 4 digits of account number                0494

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 25 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                    Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                  Desc Main
                                                                Document     Page 37 of 54
 Debtor 1 Goodwill, Christopher Todd & Goodwill, Shannon
 Debtor 2 Rowley                                                                                        Case number (if known)    2:19-bk-22140
                        6a.   Domestic support obligations                                                6a.     $                      0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.     $                      0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                      0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                      0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $                 29,050.23

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $                 29,050.23




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 26
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140              Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                        Desc Main
                                                                   Document     Page 38 of 54
              Fill in this information to identify your case:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                        Middle Name           Last Name

 Debtor 2                  Shannon Rowley Goodwill
 (Spouse if, filing)       First Name                        Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Progressive Finance                                                       Sofa lease, debtors assume lease contract.
              256 W Data Dr
              Draper, UT 84020-2315

     2.2      Rent A Center                                                             Television Lease Contract, debtors assume lease.
              4616 S 4000 W Ste M
              West Valley City, UT 84120-6378




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140                 Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                 Desc Main
                                                                      Document     Page 39 of 54
              Fill in this information to identify your case:

 Debtor 1                   Christopher Todd Goodwill
                            First Name                           Middle Name        Last Name

 Debtor 2                   Shannon Rowley Goodwill
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 19-22140          Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                 Desc Main
                                                           Document     Page 40 of 54


Fill in this information to identify your case:

Debtor 1                      Christopher Todd Goodwill

Debtor 2                      Shannon Rowley Goodwill
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF UTAH, SALT LAKE CITY DIVISION

Case number               2:19-bk-22140                                                                    Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              Production
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Utah Paper Box

       Occupation may include student or Employer's address
                                                                     920 S 700 W
       homemaker, if it applies.
                                                                     Salt Lake City, UT 84104-1501

                                             How long employed there?           4 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         2,316.96        $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      2,316.96               $      0.00




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
              Case 19-22140              Doc 3        Filed 04/03/19 Entered 04/03/19 11:53:55                                     Desc Main
                                                       Document     Page 41 of 54
Debtor 1
Debtor 2    Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                   Case number (if known)    2:19-bk-22140


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      2,316.96       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        308.96        $              0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00        $              0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00        $              0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00        $              0.00
      5e.    Insurance                                                                       5e.        $          0.00        $              0.00
      5f.    Domestic support obligations                                                    5f.        $          0.00        $              0.00
      5g.    Union dues                                                                      5g.        $          0.00        $              0.00
      5h.    Other deductions. Specify: Emergency                                            5h.+       $          3.71 +      $              0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $            312.67       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          2,004.29       $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00    $              0.00
      8b. Interest and dividends                                                             8b.        $              0.00    $              0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00    $              0.00
      8d. Unemployment compensation                                                          8d.        $              0.00    $              0.00
      8e.    Social Security                                                                 8e.        $              0.00    $              0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,004.29 + $             0.00 = $         2,004.29
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           2,004.29
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                         page 2
              Case 19-22140                Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                     Desc Main
                                                          Document     Page 42 of 54


Fill in this information to identify your case:

Debtor 1                Christopher Todd Goodwill                                                            Check if this is:
                                                                                                              An amended filing
Debtor 2                Shannon Rowley Goodwill                                                               A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:    DISTRICT OF UTAH, SALT LAKE CITY                                          MM / DD / YYYY
                                           DIVISION

Case number           2:19-bk-22140
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                 s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                                                                                   Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                          110.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                             0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 19-22140                  Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                      Desc Main
                                                          Document     Page 43 of 54

Debtor 1     Goodwill, Christopher Todd & Goodwill, Shannon
Debtor 2     Rowley                                                                                    Case number (if known)       2:19-bk-22140

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              130.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               110.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              120.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              550.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              126.53
10.   Personal care products and services                                                      10. $                                                50.00
11.   Medical and dental expenses                                                              11. $                                               120.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               220.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               170.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                  0.00
      15b. Health insurance                                                                   15b. $                                                  0.00
      15c. Vehicle insurance                                                                  15c. $                                                 85.00
      15d. Other insurance. Specify:                                                          15d. $                                                  0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                 0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify: Bankruptcy Payment                                                 17c. $                                               200.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       1,991.53
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       1,991.53
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               2,004.29
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              1,991.53

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                   12.76

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
      Yes.               Explain here: Debtor lives with mother and mother pays majority of rent.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                      Case 19-22140       Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                          Desc Main
                                                         Document     Page 44 of 54


      Fill in this information to identify your case:

Debtor 1                    Christopher Todd Goodwill
                            First Name             Middle Name             Last Name

Debtor 2                    Shannon Rowley Goodwill
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF UTAH, SALT LAKE CITY DIVISION

Case number              2:19-bk-22140
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Christopher Todd Goodwill                                     X   /s/ Shannon Rowley Goodwill
             Christopher Todd Goodwill                                         Shannon Rowley Goodwill
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       April 3, 2019                                          Date    April 3, 2019
                       Case 19-22140                  Doc 3            Filed 04/03/19 Entered 04/03/19 11:53:55                                                  Desc Main
                                                                        Document     Page 45 of 54
              Fill in this information to identify your case:

 Debtor 1                   Christopher Todd Goodwill
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Shannon Rowley Goodwill
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $                   430.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $                   430.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $              29,050.23


                                                                                                                                     Your total liabilities $                    29,050.23


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                2,004.29

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                1,991.53

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3       Filed 04/03/19 Entered 04/03/19 11:53:55                          Desc Main
                                                             Document     Page 46 of 54
 Debtor 1     Goodwill, Christopher Todd & Goodwill,
 Debtor 2     Shannon Rowley                                                                 Case number (if known) 2:19-bk-22140

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $         2,495.18


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 19-22140            Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                 Desc Main
                                                                 Document     Page 47 of 54


            Fill in this information to identify your case:

 Debtor 1                  Christopher Todd Goodwill
                           First Name                       Middle Name                 Last Name

 Debtor 2                  Shannon Rowley Goodwill
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number            2:19-bk-22140
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there
        7382 S Geralee Ln                                       From-To:                  Same as Debtor 1                                      Same as Debtor 1
        West Jordan, UT 84084-4608                              1/2010-11/2016                                                                   From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until            Wages, commissions,                           $7,704.00         Wages, commissions,                             $0.00
 the date you filed for bankruptcy:                                                                              bonuses, tips
                                                 bonuses, tips
                                                  Operating a business                                           Operating a business
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                   Desc Main
                                                               Document     Page 48 of 54
 Debtor 1
 Debtor 2     Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                       Case number (if known)   2:19-bk-22140


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income             Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

 For last calendar year:                          Wages, commissions,                        $29,273.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:               Wages, commissions,                        $26,817.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2017 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No.         Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-22140                  Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                 Desc Main
                                                               Document     Page 49 of 54
 Debtor 1
 Debtor 2     Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                       Case number (if known)   2:19-bk-22140


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Express Recovery Services v.                          debt collection              Third District Court, Salt                  Pending
       Chris & Sannon Goodwill                                                            Lake County                                 On appeal
       150418629                                                                                                                    Concluded
                                                                                                                                   writ of garnishment


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                             Describe the Property                                          Date                        Value of the
                                                                                                                                                           property
                                                             Explain what happened
       Express Recovery Services                             wages                                                          2016 YTD                     $1,138.00
       PO Box 26415
       Salt Lake City, UT 84126-0415                          Property was repossessed.
                                                              Property was foreclosed.
                                                             Property was garnished.
                                                              Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                             Describe the action the creditor took                          Date action was                 Amount
                                                                                                                            taken




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-22140                 Doc 3           Filed 04/03/19 Entered 04/03/19 11:53:55                                   Desc Main
                                                                 Document     Page 50 of 54
 Debtor 1
 Debtor 2     Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                        Case number (if known)   2:19-bk-22140


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                 Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or           Amount of
       Address                                                        transferred                                            transfer was               payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Summit Financial Education, Inc.                               credit counseling certificate                          May 2016                     $19.90
       4800 E Flower St
       Tucson, AZ 85712-5705


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or           Amount of
       Address                                                        transferred                                            transfer was               payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-22140                  Doc 3          Filed 04/03/19 Entered 04/03/19 11:53:55                                Desc Main
                                                                Document     Page 51 of 54
 Debtor 1
 Debtor 2      Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                       Case number (if known)   2:19-bk-22140


      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
      gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or       Date transfer was
       Address                                                      property transferred                       payments received or debts     made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                         Date Transfer was
                                                                                                                                              made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was       Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,           closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                         have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                       have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                       Doc 3      Filed 04/03/19 Entered 04/03/19 11:53:55                                    Desc Main
                                                                Document     Page 52 of 54
 Debtor 1
 Debtor 2     Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                            Case number (if known)   2:19-bk-22140


      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                    Status of the
       Case Number                                                  Name                                                                             case
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.

           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                          Describe the nature of the business                   Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.
       Name                                                   Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:    Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                                Desc Main
                                                               Document     Page 53 of 54
 Debtor 1
 Debtor 2     Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                       Case number (if known)   2:19-bk-22140


bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Christopher Todd Goodwill                                         /s/ Shannon Rowley Goodwill
 Christopher Todd Goodwill                                             Shannon Rowley Goodwill
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date     April 3, 2019                                                Date      April 3, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 3         Filed 04/03/19 Entered 04/03/19 11:53:55                       Desc Main
                                                               Document     Page 54 of 54
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                            District of Utah, Salt Lake City Division
 In re       Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                           Case No.     2:19-bk-22140
                                                              Debtor(s)                                      Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                  1,800.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                  1,800.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Debtor has executed a post-petition retainer agreement in which debtor agrees to make post petition payments
                 for post petition legal services

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               $335 Filing Fee
               Representation in adversary proceedings and other contested bankruptcy matters.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 3, 2019                                                            /s/ Aaron Nilsen
     Date                                                                     Aaron Nilsen
                                                                              Signature of Attorney
                                                                              Utah Bankruptcy Clinic, LC

                                                                              1140 36th St Ste 145
                                                                              Ogden, UT 84403-2095
                                                                              (801) 678-6069 Fax: (801) 683-0688
                                                                              Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
